IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT KNOXVILLE

                 STATE OF TENNESSEE v. ROBERT JARNAGIN

                Direct Appeal from the Criminal Court for Hamblen County
                        No. 97-CR-181 James E. Beckner, Judge



                           No. E1998-00892-CCA-R8-CD - Decided
                                       May 12, 2000



JUDGE TIPTON concurring.


        I concur in the results reached and with most of the reasoning used in the majority opinion.
I only note that the parties tried this case with an understanding that the Sensing requirements
applied to the Intoximeter EC-IR. However, no evidence in the record shows such to be the case.
Absent such evidence, I would not conclude in this case that Sensing applies in all cases involving
the Intoximeter EC-IR. That should be left to another day with a more developed record.